Citation Nr: 1120367	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  03-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 23, 1997.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted an initial disability evaluation for PTSD of 30 percent from August 8, 1984.

The Veteran filed his original claim for service connection for PTSD in August 1984.  His claim was denied by the RO in December 1984.  The Veteran filed an additional claim for service connection for PTSD in December 1997, which was subsequently allowed in May 2001, effective from December 1999.  The Veteran filed a notice of disagreement (NOD) with the effective date, which was later changed to August 1984 in the August 2003 rating decision.

The Veteran subsequently appealed the August 2003 rating decision and the case came before the Board in June 2005.  At that time, the Board granted a 100 percent evaluation as of December 23, 1997, so from that date to the present, there is no longer any controversy.  The Board held that the Veteran's 30 percent evaluation for the time period prior to December 23, 1997 was proper.

The Veteran appealed the Board's decision and in June 2006, the United States Court of Appeals for Veterans Claims (Court) vacated the June 2005 Board decision and remanded the claim.  Subsequently, in a November 2006 decision, the Board again held that the Veteran's 30 percent disability evaluation for the time period prior to December 23, 1997 was proper.

Once again, the Veteran appealed the Board's decision to the Court.  In a May 2008 Joint Motion, the parties agreed to vacate the Board's November 2006 decision and remanded the Veteran's claim.

The Veteran's case was remanded by the Board for additional development in October 2008.  Following appropriate development by the RO pursuant to the October 2008 remand instructions and recertification to the Board, the claim was denied by the Board in a March 2009 decision.  In May 2009, the Veteran's representative filed a motion for reconsideration.  In a November 2009 decision, the Board vacated its March 2009 decision.  The Board determined that a psychological report by Dr. J.K.C., Ph.D. was received at the RO on March 13, 2009, but was not forwarded to the Board for consideration in the March 19, 2009 decision.

In November 2010, the Board referred the case for an independent medical expert (IME) opinion.  An IME opinion was rendered in March 2011.  The examiner provided the requested opinion, and provided adequate, thorough reasoning for his conclusions.  The Board sent the Veteran a letter in March 2011 with a copy of this IME opinion and gave him 60 days to submit additional evidence and/or argument in response.  He did not submit any additional evidence.  There has been more than substantial compliance with the Board's remand directive, and that the record contains sufficient evidence to make a decision with regard to the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Prior to December 23, 1997, the Veteran's PTSD was manifested by an inability to obtain or retain employment.


CONCLUSION OF LAW

Prior to December 23, 1997, the criteria for an evaluation of 100 percent for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.130, 4.132, Diagnostic Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the claim is being granted, any deficiencies in notice or assistance were not prejudicial to the Veteran.

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which evaluates PTSD under the general criteria for a psychiatric disorder.  38 C.F.R. § 4.130 (2010).

During the course of the appeal, VA promulgated new regulations amending the rating criteria for mental disorders, effective November 7, 1996.  See 61 Fed. Reg. 52,695 (1996).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Therefore, in this case, from August 8, 1984 to November 7, 1996, the Board may apply only the previous version of the rating criteria.  As of November 7, 1996, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

Throughout the adjudication of this claim, the RO considered both the old and the new regulations.  Therefore, there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the previous version of the rating schedule, a 30 percent disability evaluation may be assigned where the Veteran demonstrates definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect prior to November 7, 1996).

A 50 percent disability evaluation may be assigned where the ability to establish or maintain effective or favorable relationships with people is considerably impaired, and when by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  Id.

A 70 percent disability evaluation may be assigned where there is a severe inability to establish and maintain effective or favorable relationships with people, and when the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.

A 100 percent disability evaluation may be assigned (1) where the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or (2) where there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or (3) where the appellant was demonstrably unable to obtain or retain employment.  Id.  Each of these three sets of criteria is an independent basis for grant of a 100 percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

Importantly, under the previous version, Note 1 to the General Rating Formula for Psychoneurotic Disorders indicates that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only substantiating the degree of disability based on all of the findings.

Under the previous version of the Rating Schedule, the severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful work and decrease in work efficiency.  VA must not under evaluate the emotionally sick Veteran with a good work record, nor must it over evaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual symptomatology.  The record of the history and complaints is only preliminary to the examination.  The objective findings and the examiner's analysis of the symptomatology are the essentials.  The examiner's classification of the disease as "mild," "moderate," or "severe" is not determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency will be.  38 C.F.R. § 4.130 (in effect prior to November 7, 1996).

To summarize the medical records for treatment received prior to August 9, 1984, the Veteran expressed many complaints similar to the ones described below, and did receive inpatient and outpatient psychiatric treatment, with varied diagnoses, such as paranoid schizophrenia, generalized anxiety disorder, histrionic personality disorder, and PTSD.  

In 1982, the Veteran began a two-year outpatient treatment program at North Care Center.  At that time, he reported a history of failure to hold a job.

The record contains virtually identical letters dated August and September 1984  from G.M.K., Psy.D., the Veteran's therapist at North Care Center.  It was noted that the Veteran had a high degree of irritability, as well as an explosive temper, which he claimed was exacerbated by job stress.  He reported a sense of discouragement, depression and diminished interest in the usual activities of daily living.  An unstable work history was noted.  There was also a sense of detachment or estrangement from others.  G.M.K. diagnosed PTSD.  Attached to the September 1984 letter are treatment notes dated from August 1984 to July 1985.  In March 1985, the Veteran was seen on a crisis basis after he reported temper problems associated with a new job.  The Veteran was seen again on a crisis basis in May 1985 after he "blew up" at work.  His supervisor requested that he seek treatment for his anger, and the Veteran subsequently took a medical leave of absence.

Upon VA examination in September 1984, despite the Veteran's complaints of anger and resentment since Vietnam, the diagnosis was generalized anxiety disorder.  It was noted that he lived with a roommate, but stated he had no close friends.  He reportedly had not been employed since May 1984.  The only notation on the psychiatric examination not completely normal was his inability to interpret a proverb.  Other than that, he was appropriate, logical, coherent, and oriented.  His degree of impairment was moderate.

The Veteran was evaluated by Dr. N.K. for the SSA in September 1984, with diagnosis of manipulative personality.  The Veteran was not especially clean, was very belligerent, hostile and loud, but not frightening.  Although the Veteran had many complaints about Vietnam and his perceived mistreatment, Dr. N.K. noted that the Veteran was aware of his anger, which had been going on for many years, and that he yelled when he did not get his way.  Although he was hostile, the Veteran's intelligence was better than average, and it appeared to the doctor that he was "making" himself obnoxious.  The Veteran expected someone to take care of him simply because he was in Vietnam.  The Veteran's claim for benefits was initially denied in November 1984, and the notification letter stated that although the medical evidence showed the Veteran sometimes experienced periods of irritability and depression, there were no signs of a severe mental illness.  Most of the time, the Veteran was able to think clearly and carry out his normal activities.

In January 1986, Dr. W.S. evaluated the Veteran for SSA and diagnosed atypical personality disorder and dysthymic disorder.  Dr. W.S. stated the Veteran did not mention any of the subjective symptoms that would fulfill diagnosis of PTSD.  The Veteran complained that he was unable to function around people and that he had problems with anger and stress.  He reported socializing only with his roommate and immediate family.  He enjoyed traveling and had taken some trips recently to visit family members.  He was irritable upon examination, but oriented, cooperative, and articulate.  Since the Veteran could not meet the demands of unskilled work, his SSA claim was allowed, based on personality disorders.

The SSA evaluation dated in October 1987 noted that the Veteran reported having problems with communicating with family members, neighbors, friends, co-workers and employers.  Although it was noted that he stayed away from people, it was also noted that he had just visited his father out-of-state for two weeks and his "roommate" accompanied him to the evaluation.  His behavior was appropriate, and he was pleasant, friendly, and cooperative.  There was no impairment of thought or speech.  There was no evidence of psychosis; there was evidence of a personality disorder with depression, insomnia, and suicidal ideations.  A diagnosis of atypical impulse control disorder, history of PTSD was shown.  The SSA evaluation in October 1987 also noted that the Veteran was withdrawn and reported an increased sense of discouragement, depression and diminished interest in activities of daily living.  He stated that he stayed away from people and was very isolated.

The Veteran submitted to a VA examination in November 1998.  He reported a history of irritability and mood shifts that were severe.  He reportedly was very reactive to stress, which had been an ongoing factor both in interpersonal relationships and with respect to employment.  The Veteran stated that he often lost his temper, which resulted in the loss of employment.  His affect was one of moderate depression with some anxiety associated with a moderately unstable mood.  The examiner diagnosed PTSD, chronic, moderate severity.  It is unclear if the claims file was available for review.  

In March 2000, the Veteran reported to a VA examiner that he had not able to hold a steady job since leaving the military, and estimated that he had had 10-20 jobs during that time period.  The only kind of job he could handle was one where he worked entirely independently and did not have to deal with people.

In July 2003, a VA physician examined the Veteran and reviewed the evidence of record.  As for the August and September 1984 diagnosis of PTSD by G.M.K., the VA examiner stated the report did not fulfill the criteria for diagnosing this condition because the symptoms listed did not fulfill the diagnostic criteria of DSM-III.  The examiner concluded that although PTSD was mentioned in the past, none of those reports described the necessary number of symptoms to establish such a diagnosis.  The examiner continued that the symptoms mentioned in those reports could be symptoms of PTSD, but could also be symptoms of other psychiatric disorders.  The examiner did not feel PTSD was properly diagnosed for the first time until November 1998.  As for whether the PTSD rendered the Veteran unemployable, the examiner stated that the Veteran has a number of psychiatric conditions that would render him unemployable ever since 1984.  However, in his opinion, the PTSD symptoms were present and rendered the Veteran unemployable only from 1998.

After further review of the medical evidence, an addendum to the VA examination report was provided in August 2003.  The examiner wished to change his original opinion, cited in the July 2003 VA examination report, concerning the diagnosis of PTSD.  The examiner reviewed G.M.K.'s August 1984 report again and noted the documentation of the Veteran's guilt and intensification of symptoms by exposure to events that symbolized the traumatic event, which were sufficient to diagnose PTSD.  However, the examiner noted that the Veteran's symptoms of PTSD waxed and waned, which could account for the varying diagnoses that the Veteran had received.  In other words, at certain times there were other diagnoses that were more prominent; the PTSD symptoms were not as prominent, and possibly subclinical.  The PTSD symptoms became much more prominent around the time of the diagnosis in 1998.  However, based on the information available, the examiner could not say that the PTSD symptoms had not been the primary cause for the Veteran's unemployability since June 1985.  (Emphasis added).

On appeal in October 2008, the Board found that the July 2003 VA examination and the August 2003 addendum contained contradictory findings with regard to the issue of the Veteran's unemployability from 1984 to 1998.  Accordingly, the Board remanded the Veteran's claim for a more thorough VA medical examination and opinion in October 2008.  

A December 2008 VA examination and opinion were obtained.  At that examination, the Veteran's claims file was reviewed, including an extensive review of the Veteran's past medical records, to include the August 1984 treatment note from G.M.K., which diagnosed PTSD, and the September 1984 SSA evaluation by Dr. N.K.  The examiner further noted that the January 1986 evaluation by Dr. W.S. gave insufficient symptom reporting to confirm a diagnosis of PTSD.  He also stated that the August 1987 treatment note did not list the necessary required criteria to render a diagnosis of PTSD.  Similarly, the October 1987 treatment note contained insufficient symptoms to confirm a diagnosis of PTSD.  However, the examiner reported that the November 1998 VA examination clearly documented the necessary symptoms to establish a diagnosis of PTSD meeting the DSM-IV criteria.

The examiner opined that the Veteran's personality disorder was profound in severity, and the evidence of record suggested that this had been the factor that had led to his unemployability prior to 1997.  The Veteran had been documented to exhibit a plethora of diagnoses prior to 1997 that included a host of different personality disorders, schizophrenia, etc.  At other times, he was diagnosed with somatization or conversion symptoms.  Based upon the review of the documents and history, the examiner stated that the pattern of symptoms did not become as prominent until around 1998 for PTSD.  The examiner continued that prior to 1998, the Veteran's personality disorder symptoms were the cause of his impairment for being unemployable, and not his PTSD.

In February 2009, J.K.C., Ph.D., examined the Veteran and reviewed the evidence of record.  He determined that since 1984, the Veteran had exhibited a persistent, chronic emotional disorder that waxed and waned over time in terms of the severity of the disorder and the nature of the primary symptoms of this disorder.  He explained that the Veteran's PTSD symptoms were inextricably intermingled and characterized by three primary emotional symptoms - anxiety, depression, and anger - with disabling behavioral consequences on everyday functioning, especially in terms of severe interpersonal and occupational impairment.  The doctor determined that the Veteran did not have different disorders at different times.  Rather, he had "one basic multifarious emotional disorder that incorporates PTSD and renders him unemployable and disabled."  He explained that the consequences on the Veteran's impaired social and occupational functioning had been essentially the same since at least 1984.  Dr. J.K.C. explained that there was no clear distinction in the Veteran's emotional condition and his functional disturbances between the periods of 1984 to 1997, and 1997 to the present.  That is, if the Veteran is 100 percent disabled and unemployable from 1997 to the present, he was arguably similarly disabled by a chronic, persistent emotional disorder between 1984 and 1997.  Dr. J.K.C. also stated that from 1984 to 1997, the Veteran met the current criteria for a 50 percent evaluation.  

In November 2010, the Board requested an independent medical expert (IME) opinion in order to determine the extent that the Veteran's PTSD symptoms affected his unemployability prior to December 23, 1997.  

In March 2011, the IME reviewed the record and agreed with Dr. J.K.C.'s assessment that the Veteran has a single psychiatric disorder.  He concluded that the Veteran's disorder is the consequence of exposure to chronic overwhelming stress, which can be referred to as PTSD. The examiner explained that the Veteran's employability before December 23, 1997 was affected by his irritability and chronic fearfulness.  He reportedly had difficulty getting along with his boss or superiors.  He also had low self esteem, overriding guilt, and diminished interest in usual pleasure activities.  The IME noted that these symptoms are often stress related and well known to be ancillary symptoms of PTSD.  He further noted that PTSD can be delayed; that the symptoms can wax and wane; and that mood and generalized anxiety symptoms are often co morbid with PTSD.  The examiner explained that the chronic severe PTSD seen in veterans has co morbid disorders such as depression and anxiety that may vary in intensity depending on life circumstances.  This disorder has a chronic relapsing course that can account for periods of seemingly absence of symptoms and other times such severe symptoms that the veteran may be diagnosed with schizophrenia.  The IME noted that the December 2008 VA examiner emphasized only one element of PTSD and the apparent contradictory presentations.  The examiner opined that the Veteran's PTSD had total impairment on his unemployability prior to December 1997.  He noted that initially the Veteran would be able to get jobs, but then lose them, and that later he could not obtain employment.  This problem continued even after the Veteran quit drinking alcohol.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, which includes medical evidence.  Provided that a medical opinion offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995). Accordingly, the March 2011 IME opinion, which is supported by the opinions of Dr. J.K.C. and G.M.K., is deemed to be more probative and persuasive than the December 2008 VA examiner's opinion.  

The Veteran has been diagnosed with PTSD as well as other psychiatric and personality disorders, such as paranoid schizophrenia, generalized anxiety disorder, atypical depression, histrionic personality disorder, atypical personality disorder, dysthymic reaction, conversation disorder, alcohol dependence, atypical impulse control disorder, and bereavement.  The IME, a professor of psychiatry, attributed the Veteran's psychiatric symptoms to PTSD for the period prior to December 23, 1997.  He concluded that during this time period the Veteran exhibited irritability, chronic fearfulness, low self esteem, overriding guilt, diminished interest in usual pleasure activities, and difficulty getting along with his boss or superiors.  Notably, the IME concluded that these symptoms are well known ancillary symptoms of PTSD.  The examiner explained that mood and generalized anxiety symptoms are often co morbid with PTSD.  Furthermore, the IME emphasized that PTSD can be delayed and can also wax and wane.  In support of these findings, the examiner thoroughly reviewed the pertinent background information and provided a complete rationale.  This specialist's opinion is supported by the opinions of Dr. J.K.C. and G.M.K., which include a detailed history of the Veteran's psychiatric profile.
 
The Board affords more weight to these opinions than to the July 2003 VA examination and addendum, and the December 2008 VA examination.  The July 2003 VA examination report and addendum contain contradictory findings with regard to the issue of the Veteran's unemployability from 1984 to 1998.  The addendum is also equivocal, as the examiner could not say that the Veteran's PTSD symptoms had not been the primary cause for his unemployability since June 1985.  The December 2008 VA examiner did provide sufficient explanation for the conclusion that prior to December 1997, the Veteran's personality disorder symptoms were the reason for his unemployment and that his pattern of PTSD symptoms did not become as prominent until around 1998.  However, as competent and credible as that 2008 opinion may be, it is now simply outweighed by the 2009 and 2011 opinions.

Throughout the appeal, the record reveals that the Veteran was unable to sustain employment.  The Veteran credibly reports the inability to hold a job for an extended period of time prior to December 1997.  Treatment records from 1985 show that the Veteran was having problems controlling his anger at work and had been threatened with termination.  He was fired by the Oklahoma Cooperation Commission sometime between 1982 and 1985 for not getting along with people.  He briefly worked for Hertz Rent-a-Car, but missed several days of work due to irritability and interpersonal conflicts.  In addition, the Veteran was found totally disabled by the SSA as of February 1986.  Although he has had occasional, brief periods of employment, he has essentially been unemployed for more than 20 years.  In fact, the March 2011 IME concluded that the Veteran's PTSD had a total impairment on his unemployability prior to December 23, 1997.  He explained that the Veteran "would be able to get jobs and then would lose them" and that "[l]ater, he could not get employed."      

Given the favorable opinions of the Veteran's therapist, the comprehensive report of Dr. J.K.C., the March 2011 IME, and the lay statements, the Board concludes that the criteria for a 100 percent evaluation for PTSD from August 8, 1984 to December 22, 1997 are met under the prior regulations because the Veteran was demonstrably unable to obtain or retain employment due to his PTSD.  

The 100 percent evaluation for the Veteran's PTSD is effective throughout the entire appeal period from August 8, 1984 to December 22, 1997.  The Veteran's occupational functioning has been fairly consistent throughout the appeal, so the Board cannot further "stage" his rating.  See Hart, 21 Vet. App. at 505.

Extraschedular Consideration

Since the Veteran is now in receipt of a 100 percent evaluation for his psychiatric disability, the issue of an extraschedular rating is moot.  38 C.F.R. § 3.321(b)(1).  In any event, since the rating criteria for psychiatric disorders reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.



ORDER

Prior to December 23, 1997, an initial disability evaluation of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


